TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00519-CV


                                  Enedino Ramirez, Appellant

                                                v.

                                   Daniel Cano, Jr., Appellee


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
     NO. C-1-CV-14-000136, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On March 7, 2019, the trial court signed an order that dismissed Enedino

Ramirez’s suit against Daniel Cano, Jr., for want of prosecution. Ramirez timely filed a motion

to reinstate, which the trial court denied on April 25, 2019. See Tex. R. Civ. P. 165a(a)(3).

Under the Rules of Appellate Procedure, Ramirez’s motion to reinstate extended the deadline for

filing his notice of appeal to June 5, 2019, ninety days after the trial court signed the dismissal

order. See Tex. R. App. P. 26.1(a)(3).

               On July 25, 2019, Ramirez filed a notice of appeal challenging the trial court’s

denial of his motion to reinstate. Because the notice of appeal was filed more than ninety days

after the trial court signed its dismissal order, Ramirez’s notice of appeal was untimely. See

Weik v. Second Baptist Church of Hous., 988 S.W.2d 437, 438 (Tex. App.—Houston [1st Dist.]

1999, pet. denied) (holding that deadline to perfect appeal runs from date of dismissal order, not

from date of trial court’s ruling on motion to reinstate). On September 30, 2019, the Clerk of
this Court sent Ramirez a letter informing him that it appeared from the record that his appeal

was untimely and that his appeal would be dismissed for want of jurisdiction if he did not

provide us within ten days proof of timely mailing of his notice of appeal. More than ten days

have elapsed, and we have received no response from Ramirez.

               Because Ramirez did not timely file his notice of appeal, we do not have

jurisdiction to consider this appeal. See Tex. R. App. P. 25.1(b). We dismiss this appeal for

want of jurisdiction. See id. R. 42.3(a).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: November 22, 2019




                                               2